        Case 1:14-md-02548-VEC Document 583 Filed 09/01/21 Page 1 of 2


                                                                 September 1, 2021


VIA ECF

Hon. Valerie E. Caproni
United States District Court for the Southern
 District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007

Re:     In re Commodity Exch., Inc. Gold Futures & Options Trading Litig., No. 14-MD-2548

 Dear Judge Caproni:

      Pursuant to the Amended Discovery Schedule (Dkt. No. 404) ¶ 11, Counsel for Plaintiffs
and Defendants jointly submit this letter to summarize the parties’ progress in fact discovery.

       1.      Depositions and Written Discovery

         In May, Barclays agreed to provide written responses in lieu of deposition on agreed Rule
30(b)(6) issues and Plaintiffs provided these questions to Barclays on June 15. On August 6,
Barclays responded to Plaintiffs’ remaining Rule 30(b)(6) questions regarding Barclays’
transaction data and data-related documents.

       2.      Privilege Logs

       Defendants have produced categorical privilege logs accompanied by metadata logs for
commercial transaction documents and traditional privilege logs for other categories of documents
withheld, in whole or in part, as privileged. Plaintiffs and The Bank of Nova Scotia (“BNS”) have
engaged in extensive correspondence concerning BNS’ privilege logs, including, most recently,
an August 19, 2021 letter from BNS.

       3.      Partial Settlement (Deutsche Bank/HSBC)

        On August 4, an objection on behalf of certain comex traders going solely to the Plan of
Allocation was filed. Dkt. 578. Plaintiffs are preparing a response in support of their Final
Approval Motion and their Fee Motion, including to respond to the sole purported objection, to
be filed on September 16, 2021. The parties will appear before the Court on October 13 for the
Fairness Hearing. Dkt. 580.
        Case 1:14-md-02548-VEC Document 583 Filed 09/01/21 Page 2 of 2


Respectfully submitted,
 /s/ Merrill G. Davidoff                         /s/ Daniel L. Brockett
 Merrill G. Davidoff                             Daniel L. Brockett
 Martin I. Twersky                               Sami H. Rashid
 Michael C. Dell’Angelo                          Alexee Deep Conroy
 Candice J. Enders                               QUINN EMANUEL URQUHART &
 Zachary D. Caplan                               SULLIVAN, LLP
 BERGER MONTAGUE PC                              51 Madison Avenue, 22nd Floor
 1818 Market Street                              New York, New York 10010
 Philadelphia, Pennsylvania 19103

     Counsel for Gold Plaintiffs and Interim Co-Lead Counsel for the Proposed Gold Class

 /s/ Stephen Ehrenberg                           /s/ Marc J. Gottridge
 Stephen Ehrenberg                               Marc J. Gottridge
 William H. Wagener                              Benjamin A. Fleming
 Virginia R. Hildreth                            HOGAN LOVELLS US LLP
 SULLIVAN & CROMWELL LLP                         390 Madison Avenue
 125 Broad Street                                New York, NY 10017
 New York, NY 10004
 Attorneys for The Bank of Nova Scotia           Attorneys for Defendant Société Générale
 Defendants and Liaison Defense Counsel


 /s/ Todd S. Fishman                             /s/ James V. Masella, III
 Todd S. Fishman                                 James V. Masella, III
 Alexander K. Bussey                             R. James Madigan III
 ALLEN & OVERY LLP                               PATTERSON BELKNAP WEBB &
 1221 Avenue of Americas                         TYLER LLP
 New York, NY 10020                              1133 Avenue of the Americas
                                                 New York, New York 10036
 /s/ Michael S. Feldberg                         Attorneys for Defendant The London Gold
 Michael S. Feldberg                             Market Fixing Limited
 REICHMAN JORGENSEN LEHMAN &
 FELDBERG LLP
 750 Third Avenue, 24th Floor
 New York, NY 10017

 Attorneys for Defendant Barclays Bank PLC
